IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

J.S.,                                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
        Appellant,                     DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2384

STATE OF FLORIDA,

        Appellee.

_____________________________/

Opinion filed January 2, 2015.

An appeal from the Circuit Court for Alachua County.
Robert E. Roundtree, Judge.

Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

        J.S. appeals from a restitution order entered after he pled no contest to

trespass and petit theft. Because the trial court conducted the restitution hearing in

J.S.’s absence without competent substantial evidence to establish that J.S. had

knowingly and voluntarily waived his right to be present at the hearing, the State
properly conceded error. We, therefore, reverse and remand for a new restitution

hearing. See M.W.G. v. State, 945 So. 2d 597 (Fla. 2d DCA 2006).

WOLF, BENTON, and MAKAR, JJ., CONCUR.




                                       2